                                   THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

 IMPLICIT, LLC,                                                       §
                                                                      §
 v.                                                                   §         CASE NO. 2:18-CV-53-JRG
                                                                      §
 NETSCOUT SYSTEMS, INC., et al.                                       §
                                                                      §

                                               CLAIM CONSTRUCTION
                                              MEMORANDUM AND ORDER

           Before the Court is the Opening Claim Construction Brief (Dkt. No. 89) filed by Plaintiff

Implicit, LLC (“Plaintiff” or “Implicit”). Also before the Court are Defendants NetScout Systems,

Inc. and Sandvine Corp.’s (“Defendants’”) Responsive Claim Construction Brief (Dkt. No. 93)

and Plaintiff’s reply (Dkt. No. 96).

           The Court held a claim construction hearing on April 11, 2019.


                                                           Table of Contents


I. BACKGROUND ....................................................................................................................... 2
II. LEGAL PRINCIPLES ........................................................................................................... 3
III. AGREED TERMS................................................................................................................. 7
IV. DISPUTED TERMS .............................................................................................................. 8
   A. “sequence of [two or more] routines” ................................................................................... 8
   B. “list of conversion routines”................................................................................................ 14
   C. “state information” .............................................................................................................. 15
   D. “process subsequent packets in the message using the sequence of routines indicated in
      the stored path” and Related Terms .................................................................................... 19
   E. “the packet of the message” ................................................................................................ 20
   F. “convert one or more packets having a TCP format into a different format” and Related
      Terms .................................................................................................................................. 23
   G. “execute a Transmission Control Protocol (TCP)” and Related Terms ............................. 29
V. CONCLUSION...................................................................................................................... 36


                                                                     -1-
I. BACKGROUND

       Plaintiff has alleged infringement of United States Patents No. 8,694,683 (“the ’683

Patent”), 9,270,790 (“the ’790 Patent”), and 9,591,104 (“the ’104 Patent”) (collectively referred

to as “the patents-in-suit,” “the Balassanian Patents,” or “the Demulitplexing Patents”). (See Dkt.

No. 89, Exs. 1‒3.) Plaintiff submits that the patents-in-suit relate to computer networking. (See

Dkt. No. 89, at 1–2.)

       The ’683 Patent, for example, titled “Method and System for Data Demultiplexing,” issued

on April 8, 2014, and bears an earliest priority date of December 29, 1999. The ’790 Patent is a

continuation of the ’683 Patent. The ’104 Patent, in turn, is a continuation of the ’790 Patent.

These patents therefore share a common specification. The Abstract of the ’683 Patent states:

       A method and system for demultiplexing packets of a message is provided. The
       demultiplexing system receives packets of a message, identifies a sequence of
       message handlers for processing the message, identifies state information
       associated with the message for each message handler, and invokes the message
       handlers passing the message and the associated state information. The system
       identifies the message handlers based on the initial data type of the message and a
       target data type. The identified message handlers effect the conversion of the data
       to the target data type through various intermediate data types.

       The Court previously construed terms in the ’683 Patent, the ’790 Patent, and the ’740

Patent in Implicit, LLC v. Trend Micro, Inc., No. 6:16-CV-80, Dkt. No. 115, 2017 WL 1190373

(E.D. Tex. Mar. 29, 2017) (Gilstrap, J.) (“Trend Micro”) and in Implicit, LLC v. Huawei

Technologies USA, Inc., et al., 6:17-CV-182, 2018 WL 1169137 (E.D. Tex. Mar. 6, 2018)

(Gilstrap, J.) (“Huawei,” sometimes referred to as “PAN,” which is an acronym for Palo Alto

Networks, Inc., the only remaining defendant in the Huawei case at the time of the claim

construction hearing).




                                               -2-
           The ’683 Patent has also been the subject of claim construction in the Northern District of

California in Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:14-CV-2856, Dkt. No. 57, 2015

WL 2194627 (N.D. Cal. May 6, 2015) (Illston, J.) (“F5 Networks II”). Further, the Northern

District of California construed terms in an ancestor patent, United States Patent No. 6,629,163

(“the ’163 Patent”),1 in Implicit Networks, Inc. v. F5 Networks, Inc., No. 3:10-CV-3365, Dkt. No.

93, 2012 WL 669861 (N.D. Cal. Feb. 29, 2012) (Illston, J.) (“F5 Networks I”). Defendants also

submit that the ’163 Patent was the subject of ex parte Reexamination No. 90/010,356 (“’163

ex parte Reexam”) and inter partes Reexamination No. 95/000,659 (“’163 inter partes Reexam”).

           Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.

II. LEGAL PRINCIPLES

           It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

           “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharms.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that


1
    The patents-in-suit all resulted from continuations of the ’163 Patent.


                                                            -3-
extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).

       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).

       Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

       This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In



                                                -4-
particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim

are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that

inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

        Ultimately, the interpretation to be given a term can only be determined and
        confirmed with a full understanding of what the inventors actually invented and
        intended to envelop with the claim. The construction that stays true to the claim



                                                 -5-
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.

       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,

Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

                                                 -6-
       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court

did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

       In general, prior claim construction proceedings involving the same patents-in-suit are

“entitled to reasoned deference under the broad principals of stare decisis and the goals articulated

by the Supreme Court in Markman, even though stare decisis may not be applicable per se.”

Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-450, 2006 WL 1751779, at *4 (E.D.

Tex. June 21, 2006) (Davis, J.); see TQP Development, LLC v. Intuit Inc., No. 2:12-CV-180, 2014

WL 2810016, at *6 (E.D. Tex. June 20, 2014) (Bryson, J.) (“[P]revious claim constructions in

cases involving the same patent are entitled to substantial weight, and the Court has determined

that it will not depart from those constructions absent a strong reason for doing so.”); see also Teva

Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 839–40 (2015) (“prior cases will sometimes be

binding because of issue preclusion and sometimes will serve as persuasive authority”) (citation

omitted); Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the

importance of uniformity in the treatment of a given patent”) (quoting Markman v. Westview

Instruments, Inc., 517 U.S. 370, 390 (1996)).

III. AGREED TERMS

       The parties have submitted the following agreed-upon construction (Dkt. No. 85, at p. 2 of

5; Dkt. No. 89, at 4), which the Court adopts:



                                                 -7-
                   Term                                                 Construction

    “message”                                 “a collection of data that is related in some way, such as a
                                              stream of video or audio data or an email message”


IV. DISPUTED TERMS

A. “sequence of [two or more] routines”

    Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction

    “an ordered arrangement of [two or more]              “an ordered arrangement of two or more
    software routines that was not identified (i.e.,      software routines that was not selected (or
    configured) prior to receiving a first packet of      found or picked) from a finite set of possible
    a message”2                                           arrangements which were created before
                                                          receiving a first packet of the message”

(Dkt. No. 85, Ex. B, at p. 2 of 35; Dkt. No. 89, at 5; Dkt. No. 93, at 1; Dkt. No. 103, Ex. A, at 1.)

The parties submit that this term appears in Claims 1, 4, 5, 8, 9, and 24 of the ’683 Patent, Claims

1, 3, 4, 5, 8, 10, 12, 15, 17, and 18 of the ’790 Patent, and Claims 1, 3, 5, 10, 12, 13, and 16 of the

’104 Patent. (Dkt. No. 103, Ex. A, at 1–10.)

          Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary construction: “an ordered arrangement of [two or more] software

routines that was not configured before receiving a first packet of a message.”

          (1) The Parties’ Positions

          Plaintiff submits that the proper construction for this term has been thoroughly addressed

in prior litigation and, moreover, “NetScout and Sandvine seek to limit the claims to an

impossibility.” (Dkt. No. 89, at 5.)




2
  Plaintiff previously proposed: “an ordered arrangement of [two or more] software routines that was not identified
(i.e., configured) prior to receiving a first packet of the message.” (Dkt. No. 85, Ex. A, at 1.)


                                                       -8-
        Defendants respond that “[t]his term is limited in scope by a disclaimer in the prosecution

history.” (Dkt. No. 93, at 1.) Defendants argue that “Implicit’s interpretation of the F5 [Networks]

II construction seeks to recapture the same claim scope it clearly and unambiguously disclaimed

– i.e., selecting from pre-configured paths – and should not be adopted.” (Id., at 5.) Defendants

also submit that “Defendants are amenable to removing the word ‘possible’ from [their] proposal

to remove any redundancy.” (Id., at 10.)3

        Plaintiff replies that “[f]our prior courts have limited the . . . disclaimer to only the single

embodiment that stored pre-configured sequences of routines.” (Dkt. No. 96, at 1.) Plaintiff also

submits that “Implicit perceives no meaningful distinction between Defendants’ use of the word

‘selected’ and the Court’s use of the phrase ‘identified (i.e., configured).’” (Id., at 2.) Plaintiff

argues that “Defendants have cobbled together a construction that lacks clarity, results in

impossible scenarios, and is internally inconsistent.” (Id., at 3.)

        At the April 11, 2019 hearing, Defendants expressed concern that the word “configured”

in the Court’s preliminary construction might be misinterpreted as allowing for identifying pre-

existing paths. Plaintiff responded that the word “configured” is sufficiently clear, and Plaintiff

argued that Defendants’ concerns relate to questions of fact regarding infringement rather than any

legal question for claim construction.

        (2) Analysis

        The Background section of the specification provides context by stating: “A computer

system in certain situations . . . can be expected to receive data and to provide data in many


3
  Defendants have also cited Rule 30(b)(6) testimony by one of the named inventors (see Dkt. No. 93, Ex. 11, June 5,
2018 Balassanian dep. at 71:13–23, 72:12–73:10 & 74:6–77:5; see also id. at 47:13–48:18, 72:8–25 & 94:15–18), but
this testimony does not significantly affect the Court’s analysis in these claim construction proceedings. Cf.
Howmedica Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1346–47 (Fed. Cir. 2008) (noting that inventor
testimony is “limited by the fact that an inventor understands the invention but may not understand the claims, which
are typically drafted by the attorney prosecuting the patent application”).


                                                       -9-
different formats that may not be known until the data is received. The overhead of statically

providing each possible series of conversion routines is very high.” ’683 Patent at 1:54–59. Claim

1 of the ’683 Patent, for example, recites (emphasis added):

       1. A first apparatus for receiving data from a second apparatus, the first apparatus
       comprising:
              a processing unit; and
              a memory storing instructions executable by the processing unit to:
                      create, based on an identification of information in a
                          received packet of a message, a path that includes
                          one or more data structures that indicate a sequence
                          of routines for processing packets in the message;
                      store the created path; and
                      process subsequent packets in the message using the
                          sequence of routines indicated in the stored path,
                          wherein the sequence includes a routine that is used
                          to execute a Transmission Control Protocol (TCP) to
                          convert one or more packets having a TCP format
                          into a different format.

       In F5 Networks II, the Northern District of California construed “sequence of routines” to

mean a “sequence of software routines that was not identified (i.e., configured) prior to receiving

a first packet of the message.” F5 Networks II at 17–24.

       In Trend Micro, the Court construed “sequence of routines” to mean “an ordered

arrangement of software routines that was not identified (i.e., configured) prior to receiving a first

packet of the message” and similarly construed “sequence of two or more routines” to mean “an

ordered arrangement of two or more software routines that was not identified (i.e., configured)

prior to receiving a first packet of the message.” Trend Micro at 13–20.

       In Huawei, the parties there agreed that “sequence of [two or more] routines” means “an

ordered arrangement of [two or more] software routines that was not identified (i.e., configured)

prior to receiving a first packet of the message.” Huawei at 8.




                                                - 10 -
        Those prior constructions focused on the patentee’s statements regarding the “Mosberger”

reference during reexamination of the ’163 Patent.4 The parties here agree that the patentee’s

statements amount to a disclaimer, but the parties dispute how that disclaimer should be given

effect in the Court’s construction.

        In particular, the parties dispute the meaning of the phrase “identified (i.e., configured)” in

the prior constructions. When distinguishing Mosberger, the patentee argued:

        The following discussion of Mosberger will assist the Examiner in understanding
        the patentable distinctions, including those distinctions that arise because the
        Mosberger system configures paths (formed from a sequence of components)
        before receiving the “first packet of the message.” As shown below, the quoted
        claim language is directed to a much different system that configures paths at run-
        time (i.e., after the first packet is received).

        ***

        Because Mosberger teaches to configure paths that define the sequence of software
        modules used to process particular types of data prior to “build-time,” the only
        decision made at runtime is the determination of which pre-configured path should
        begin processing the incoming data. Once the path is chosen, it is instantiated (what
        Mosberger refers to as “path creation”). The process of recognizing which
        preconfigured paths to use is illustrated in Figure 3.6 of Mosberger, reproduced
        below.




        As seen in Figure 3.6 above (cited by the Examiner), there are a number of
        pathways (p1-p5) for the data to travel, but the selection of modules for each path
        is configured before receipt of the message packets. The beginning point for the

4
  F5 Networks I and F5 Networks II identified the “Mosberger” reference as: “David Mosberger, ‘Scout: A Path-Based
Operating System,’ Doctoral Dissertation Submitted to the University of Arizona.” F5 Networks I at 3; F5 Networks
II at 3.


                                                     - 11 -
       paths in this example is with the Ethernet module (“ETH”). The ETH module
       “employs a classifier to decide whether a packet should be processed using path p1,
       p2, or p3.” (Mosberger, page 87). The only variation in Mosberger is which path
       through the predefined sequence will be taken. In this example, the ETH module
       selects the initial pathway (i.e., pathway p1, p2, or p3) based on the protocol header
       in the first packet of the message. (Mosberger, pages 88-89). If the protocol header
       is completely intact and suggests that the packet is UDP, then the packet
       classification process will result in the selection of pre-configured path 1. If,
       however, the packet has been fragmented by IP and does not include higher level
       headers, then the classification process will result in selection of pre-configured
       path 2. (Mosberger, page 87). At that point, after the packet has been reassembled,
       the IP module’s packet classifier will determine whether the packet is a UDP or
       TCP packet and route the packet accordingly (i.e., down preconfigured path 4 or
       pre-configured path 5). (Mosberger, page 87). Importantly, however, those
       sequences of IP-UDP via pathway p4 and IP-TCP via pathway p5 have also been
       identified prior to run-time. In other words, the p2/p4 path and the p2/p5 path are
       pre-configured at build time. Again, the only question resolved at run time is which
       preconfigured path – with predetermined sequences of modules – should be
       selected.

       ***

       As one skilled in the art will appreciate, the [Mosberger] pseudo-code shows that
       the possible list of software modules is already predetermined for the example
       module [i.e., software routine] and that the only choice for the example module is
       to select from amongst several possible pre-defined paths. Thus, dynamic routing,
       as described in the context of the ‘paths’ in Mosberger, is essentially a series of
       ‘If...Then...’ computer instructions coded into the modules at build time that control
       the selection of the predefined paths through a series of predefined software
       modules that a developer has arranged in a module graph in such a way as to ensure
       their interface compatibility.

(Dkt. No. 93, Ex. 12, Sept. 1, 2009 Amendment and Response to Office Action Mailed July 7,

2009, at 11 & 14–15; see id. at 20 (“During operation (i.e., at ‘run time’), Mosberger simply

recognizes which of the predefined pathways will be used to process the data packets”) & 28 (“a

routing decision in Mosberger is merely a selection between multiple predefined pathways”).)

       In a subsequent Interview Summary, the patentee stated:

       By selecting the sequence of components that form the path at build-time (i.e.,
       before receiving a packet), Mosberger does exactly the opposite of what is claimed,
       namely, affirmatively selecting the sequence of components after receiving a
       packet. This is the difference between a dynamic system (the ’163 invention) and

                                               - 12 -
       a static, inflexible system (Mosberger) that merely selects – at run-time – previously
       created paths. In response to a question by Examiner Ferris, lmplict’s counsel
       pointed out that Mosberger’s selection of pre-configured paths after receiving a
       packet is not covered by the claims because, by definition, Mosberger has already
       identified the sequence of components at that point, and therefore, does not perform
       the claimed “identifying” after receiving the packet.

(Id., Ex. 14, Oct. 23, 2009 Interview Summary, at 3.)

       The patentee later similarly stated:

       Importantly, this set of paths is finite; Mosberger does not teach to create new paths
       after initialization. Further, this set of paths is created before any message/packet
       is received.

       ***

       Thus, paths in Mosberger are not dynamically created based on the receipt of a
       message. Rather, Mosberger teaches that when a message is received, a path is
       selected (or “found”) from a set of possible paths, which were created and
       predefined before the message was even received.

(Id., Ex. 15, Feb. 8, 2019 Amendment, at 16 (citations omitted).)

       During prosecution of the ’683 Patent, the patentee likewise stated:

       [T]his set of paths is finite; Mosberger does not teach creation of new paths after
       initialization.

       ***

       . . . Mosberger teaches that when a message is received, a path is selected (or
       “found” or “picked”) from a set of possible paths, which were created before the
       message was received.

(Id., Ex. 13, June 6, 2013 Preliminary Amendment, at 11 & 12.)

       The parties essentially agree as to the substantive effect of the patentee’s statements

regarding Mosberger. The patentee did not disclaim the existence of software routines prior to

receiving a first packet of the message. The patentee explained that the claimed invention uses

software routine arrangements that were not created prior to receiving a first packet of the

message. The construction of “sequence of [two or more] routines” can be refined to avoid the

                                               - 13 -
potential confusion that might arise from the phrase “identified (i.e., configured)” and to more

clearly reflect the patentee’s statements regarding Mosberger.                     Although the specification

frequently uses the words “identify,” “identifies,” and “identified,”5 using the word “created” will

more clearly reflect the patentee’s statements regarding Mosberger and will be more readily

understandable in the context of the claims.

          The Court therefore hereby construes “sequence of [two or more] routines” to mean “an

ordered arrangement of [two or more] software routines that was not selected from a set of

arrangements created before receiving a first packet of the message.”

B. “list of conversion routines”

    Plaintiff’s Proposed Construction                       Defendants’ Proposed Construction

    “an ordered arrangement of software routines            “an ordered arrangement of two or more
    for changing the form of data and that was not          software conversion routines that was not
    identified (i.e., configured) prior to receiving a      selected (or found or picked) from a finite set
    first packet of a message”6                             of possible arrangements which were created
                                                            before receiving a first packet of the message”

(Dkt. No. 85, Ex. B, at p. 2 of 35; Dkt. No. 89, at 8; Dkt. No. 103, Ex. A, at 10.) The parties submit

that this term appears in Claim 10 of the ’683 Patent. (Id.)

          Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary construction: “an ordered arrangement of software routines that is for

changing the form of data and that was not configured before receiving a first packet of the

message.”



5
  See, e.g., ’683 Patent at 4:15–17 (“The demux routine may in tu[rn] invoke the label map get routine 104 to identify
a sequence of conversion routines for processing the packet.”) (emphasis added); id. at 8:38–44 (“The routine loops
identifying the next binding (edge and protocol) that is to process the message and ‘nailing’ the binding to a session
for the message, if not already nailed.”); id. at 10:42–51 (“If there is no next binding, then the routine invokes the
routine label map get to identify the list of edges (‘trails’) that will map the output label to the target label.”).
6
 Plaintiff previously proposed: “an ordered arrangement of software routines for changing the form of data that was
not identified (i.e., configured) prior to receiving a first packet of the message.” (Dkt. No. 85, Ex. A, at 1.)


                                                       - 14 -
           (1) The Parties’ Positions

           Plaintiff states that it “is willing to agree to the NetScout/Sandvine language ‘software

conversion routines.’” (Dkt. No. 89, at 8.) Plaintiff submits that the other disputes regarding this

term will be resolved by construction of the “sequence of [two or more] routines” term addressed

above. (Id.)

           Defendants respond as to this term together with the term “sequence of [two or more]

routines” (addressed above). (See Dkt. No. 93, at 1–11.)

           (2) Analysis

           The parties have presented substantially the same dispute for the term “list of conversion

routines” as for the term “sequence of [two or more] routines,” which is addressed above.

           The Court therefore hereby construes “list of conversion routines” to mean “an ordered

arrangement of software conversion routines that was not selected from a set of

arrangements created before receiving a first packet of the message.”

C. “state information”

    Plaintiff’s Proposed Construction                         Defendants’ Proposed Construction

    “information specific to a software routine for “information specific to a software routine for
    a specific message that is not information a specific message that is maintained for all
    related to an overall path”7                    packets of the message and that is not
                                                    information related to an overall path”

(Dkt. No. 85, Ex. A, at 3; id., Ex. B, at p. 33 of 35; Dkt. No. 93, at 23 (emphasis Defendants’);

Dkt. No. 103, Ex. A, at 11.) The parties submit that this term appears in Claim 5 of the ’683 Patent

and Claims 1, 10, and 16 of the ’104 Patent. (Id., at 11–14.)




7
    Plaintiff previously proposed: “Plain and ordinary meaning. No construction necessary.” (Dkt. No. 85, Ex. A, at 3.)


                                                         - 15 -
          Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary construction: “information specific to a software routine for a specific

message that is not information related to an overall path.”

          (1) The Parties’ Positions

          Plaintiff argues that “[n]othing in the language of the claims themselves requires that state

information be maintained for all packets of the message,” and “the specification does not contain

a definitional statement or clear intent to limit ‘state information’ to information maintained for all

packets of the message.” (Dkt. No. 89, at 9.) Further, Plaintiff argues that “[t]he prosecution

history and extrinsic evidence identified by Defendants for their construction likewise fail to

provide the clear and unmistakable support necessary to limit the claims as they suggest.” (Id., at

10.)

          Defendants respond that “the Court was not presented with Implicit’s clear and

unequivocal disclaimers from the ’163 inter partes Reexam in [the Huawei] case.” (Dkt. No. 93,

at 23.)

          Plaintiff replies that “none of the citations Defendants proffer as evidence of a ‘clear and

unequivocal’ disclaimer expressly address whether state information must be maintained for all

packets of the message.” (Dkt. No. 96, at 4.)

          (2) Analysis

          Plaintiff proposes the construction that the Court reached in Huawei, which is the same as

the construction reached in F5 Networks I. See Huawei at 16–23; see also F5 Networks I at 13–

14.

          Claim 1 of the ’104 Patent, for example, recites (emphasis added):

          1. An apparatus, comprising:
                 a processing unit; and

                                                 - 16 -
               a memory storing instructions executable by the processing unit to:
                     receive one or more packets of a message;
                     determine a key value using information in the one or
                         more packets;
                     identify, using the key value, a sequence of two or more
                         routines, wherein the sequence includes a routine that
                         is used to execute a Transmission Control Protocol
                         (TCP) to process packets having a TCP format;
                     create a path that includes one or more data structures
                         that indicate the identified sequence of two or more
                         routines, wherein the path is usable to store state
                         information associated with the message; and
                     process subsequent packets in the message using the
                         sequence of two or more routines indicated in the
                         path.

The specification discloses:

       [S]ince the conversion routines may need to retain state information between the
       receipt of one packet of a message and the next packet of that message, the
       conversion system maintains state information as an instance or session of the
       conversion routine. The conversion system routes all packets for a message
       through the same session of each conversion routine so that the same state or
       instance information can be used by all packets of the message.

’683 Patent at 3:1–9 (emphasis added).

       Likewise, during reexamination of the ’163 Patent, the patentee cited similar disclosure in

the ’163 Patent and stated that “the specification is abundantly clear that all packets are required

to form a message.” (Dkt. No. 93, Ex. 20, Comments to ACP, at 18.) Further, again citing this

disclosure, the patentee submitted that “state information is essential for a message-centric system

that depends on state information being available for the processing of each packet in the message.”

(Id., at 13–14.) The patentee also explained that “[a] message-based technology fundamentally

differs from a packet-based technology in that it is concerned with not just the processing of

individual packets, but with the processing of a message as a whole, i.e., processing all the packets

of the message.” (Id., at 2 (emphasis modified); see id., at 10–11 (“using state information across




                                               - 17 -
the packets of a message”) (emphasis omitted); see also id., at 11, 13–14 (contrasting “hard state”

with “soft state”), 26–28 & 38–39.)

          Defendants have not shown that handling all packets of a particular message necessarily

requires maintaining state information “for” all packets of the message, which is what Defendants’

proposed construction might be interpreted as requiring. That is, the above-cited evidence can be

fairly read as relating to state information for a message but not necessarily state information

specific to every packet of the message. (See, e.g., id., at 27 (“use message-specific state

information for every packet of a message”); id., at 28 (“the ’163 claims require per-message state

that is persistent across the lifetime of an entire message—in other words, state that is collected

and maintained for all packets of a message”) & 38 (“collect, retain and apply state information

from packet-to-packet for the entire message”).) To whatever extent the specification can be read

as disclosing such a feature, this disclosure relates to “one embodiment” and should not be

imported into the claims. See ’683 Patent at 3:7–9; see also id. at 2:45 (“in one embodiment”).8

          At the April 11, 2019 hearing, Defendants urged that state information must be maintained

in the sense that it cannot be “flushed” until all packets of a message have been processed. In

addition to the above-cited evidence, Defendants emphasized the patentee’s statements, during

reexamination of the ’163 Patent, regarding “hard state” and “soft state.” Defendants argued that

the patentee disclaimed “soft state” and explained that the claimed invention is limited to “hard

state”:

          The message-specific claim limitations also highlight the type of state that the ’163
          Patent technology uses: hard state. Hard state is required for correct function and
          cannot be flushed randomly without regard to the processing of the entire message.

8
 Defendants have also cited Plaintiff’s claim construction arguments in F5 Networks I. (See, e.g., Dkt. No. 93, Ex.
25, at 10 (“In flow-based processing, a ‘session’ is created to ensure that all packets of a flow are treated similarly.”).)
Even assuming that these statements are probative, Defendants have not shown that these statements are binding on
Plaintiff in the present case. Defendants’ reliance on these statements is unpersuasive.


                                                          - 18 -
       In other words, it is inextricably intertwined with the message and must be
       maintained for the duration of the entire message. If it is discarded before the entire
       message is processed, all mid-message processing would fall apart, and the system
       would be useless. In contrast, IP routers do not use this kind of hard state, since
       hard state is tied to the processing of entire messages and routers are not guaranteed
       to see all packets of entire messages. In short, because routers do not process entire
       messages, they also cannot use the hard state that is used to process entire messages.
       Instead, routers use soft state-state that can be discarded, regenerated or replaced as
       needed, as further explained below.

(Dkt. No. 93, Ex. 20, Comments to ACP, at 11.)

       The patentee thus distinguished routers, which can “discard[], regenerate[] or replace[]”

the state because routers do not necessarily operate on entire messages. The patentee’s statements

in this regard are consistent with disclosure in the specification of the patents-in-suit that “the same

state or instance information can be used by all packets of the message.” ’683 Patent at 3:1–9

(emphasis added).

       The Court therefore hereby construes “state information” to mean “information that is

specific to a software routine for a specific message, that can be used for all packets of the

message, and that is not information related to an overall path.”

D. “process subsequent packets in the message using the sequence of routines indicated in
the stored path” and Related Terms

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 “apply[ing] one or more routines to a packet, These claim phrases do not include a system
 where at least one such routine is a conversion that avoids applying the same processing steps
 routine”                                        to subsequent packets of a message.

(Dkt. No. 85, Ex. A, at 4; id., Ex. B, at pp. 31–32 of 35; Dkt. No. 93, at 26; Dkt. No. 103, Ex. A,

at 15–16.) The parties submit that these terms appear in Claims 1, 10, and 24 of the ’683 Patent,

Claims 1, 8, and 15 of the ’790 Patent, and Claims 1, 10, and 16 of the ’104 Patent. (Id., at 15–

23.)




                                                 - 19 -
       Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary construction: “process/processing . . . packets” means “apply/applying

one or more routines to a packet, where at least one such routine is a conversion routine.”

       At the April 11, 2019 hearing, the parties reached agreement that these terms should be

given their plain meaning.

       The Court therefore hereby construes “process subsequent packets in the message using

the sequence of routines indicated in the stored path” (’683 Patent, Claim 1), “process subsequent

packets of the message using sessions specified in the created path” (’683 Patent, Claim 10),

“process subsequent packets of the message using the sequence of routines referenced by the one

or more data structures” (’683 Patent, Claim 24), “process the one or more received packets using

the sequence of routines indicated in the identified path” (’790 Patent, Claims 1, 15), “process the

one or more received packets using the identified sequence of routines” (’790 Patent, Claim 8),

“process subsequent packets in the message using the sequence of two or more routines indicated

in the path” (’104 Patent, Claim 1), “process subsequent packets in the message using the identified

sequence of two or more routines” (’104 Patent, Claim 10), and “processing . . . subsequent packets

in the message using the particular sequence” (’104 Patent, Claim 16) to have their plain meaning.

E. “the packet of the message”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “the received packet of the message that was
 necessary.                                  used to create the path”

 Alternatively, should the Court decide that this
 term should be construed:
     “the one or more received packets of the
 message used to create a path”




                                               - 20 -
(Dkt. No. 85, Ex. A, at 5; id., Ex. B, at p. 33 of 35; Dkt. No. 89, at 15; Dkt. No. 93, at 24–25; Dkt.

No. 103, Ex. A, at 14.) The parties submit that this term appears in Claim 9 of the ’683 Patent.

(Id.)

        Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary construction: “the one or more received message packets used to create

a path.”

        (1) The Parties’ Positions

        Plaintiff “respectfully requests that the Court apply black letter to [sic] law to Claims 1 and

9 and hold that ‘a received packet of a message’ in Claim 1 and the ‘the packet of the message’ in

Claim 9 (whose antecedent basis is Claim 1) includes ‘one or more’ packets of a message by virtue

of Claim 1’s use of the article ‘a.’” (Dkt. No. 89, at 16.)

        Defendants respond that “[f]or there to be a discernable point where ‘subsequent packets’

begins, there must be a singular packet of the message that was used to create the path.” (Dkt. No.

93, at 26.)

        Plaintiff replies that “[t]here is no need to limit the packet that creates the path to a single

packet to know where in the transmission the ‘subsequent packets’ begin.” (Dkt. No. 96, at 6.)

        (2) Analysis

        Claims 1, 8, and 9 of the ’683 Patent recite (emphasis added):

        1. A first apparatus for receiving data from a second apparatus, the first apparatus
        comprising:
               a processing unit; and
               a memory storing instructions executable by the processing unit to:
                    create, based on an identification of information in a
                        received packet of a message, a path that includes one or
                        more data structures that indicate a sequence of routines
                        for processing packets in the message;
                    store the created path; and



                                                 - 21 -
                   process subsequent packets in the message using the
                      sequence of routines indicated in the stored path,
                      wherein the sequence includes a routine that is used to
                      execute a Transmission Control Protocol (TCP) to
                      convert one or more packets having a TCP format into a
                      different format.

       8. The first apparatus of claim 1, wherein the memory stores instructions
       executable by the processing unit to identify an address associated with the
       information, wherein the address indicates the routines in the sequence of routines
       of the created path.

       9. The first apparatus of claim 8, wherein the memory stores instructions
       executable by the processing unit to use the address to select the sequence of
       routines from a plurality of sequences of routines that are stored by the first
       apparatus prior to receiving the packet of the message.

       In Trend Micro, the Court construed “the packet of the message” to mean “the received

packet of the message that was used to create the path.” See Trend Micro at 24–27.

       In the present case, the parties do not dispute the antecedent basis but rather dispute whether

“the packet of the message” must be singular, that is, must be one single packet.

       “[A]n indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’

in open-ended claims containing the transitional phrase ‘comprising.’” Convolve, Inc. v. Compaq

Computer Corp., 812 F.3d 1313, 1321 (Fed. Cir. 2016) (citation and internal quotation marks

omitted).

       That “a” or “an” can mean “one or more” is best described as a rule, rather than
       merely as a presumption or even a convention. The exceptions to this rule are
       extremely limited: a patentee must evince[ ] a clear intent to limit “a” or “an” to
       “one.” The subsequent use of definite articles “the” or “said” in a claim to refer
       back to the same claim term does not change the general plural rule, but simply
       reinvokes that non-singular meaning. An exception to the general rule that “a” or
       “an” means more than one only arises where the language of the claims themselves,
       the specification, or the prosecution history necessitate a departure from the rule.

Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008) (citations and

internal quotation marks omitted).



                                               - 22 -
       On balance, Defendants have failed to demonstrate that the claim language “necessitate[s]

a departure from the rule.” Id. at 1343. For example, Defendants have not persuasively supported

their assertion that “[t]he structure of the claims require a singular packet that allows the system

to create the ‘path’ such that ‘subsequent packets’ are processed using the created ‘sequence of

routines.’” (Dkt. No. 93, at 26.) Defendants’ reliance on the analysis in Trend Micro, which did

not address this issue, is unavailing. See Trend Micro at 26. The Court thus rejects Defendants’

argument that “the packet” is limited to a single packet.

       The Court therefore hereby construes “the packet of the message” to mean “the one or

more received message packets used to create a path.”

F. “convert one or more packets having a TCP format into a different format” and Related
Terms


        “convert one or more packets having a TCP format into a different format”
                      (’683 Patent, Claim 1; ’790 Patent, Claims 1, 15)

             “convert one of the packets of the message into a different format”
                                    (’790 Patent, Claim 8)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “convert the packet(s) outermost header
 necessary.                                  structure from TCP to another type of header
                                             structure”


     “convert one or more packets in a transport layer format into a different format”
                                 (’683 Patent, Claim 10)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “convert the packet(s) outermost header
 necessary.                                  structure from a transport layer protocol header
                                             to another type of header structure”




                                               - 23 -
                   “convert packets of the different format into another format”
                            (’683 Patent, Claim 2; ’790 Patent, Claim 3)

    Plaintiff’s Proposed Construction                       Defendants’ Proposed Construction

    Plain and ordinary meaning. No construction “convert each packet’s outermost header
    necessary.                                  structure from the different protocol header
                                                into another type of header structure”


(Dkt. No. 85, Ex. A, at 8–9; id., Ex. B, at p. 20 of 35; Dkt. No. 89, at 16 & n.4; Dkt. No. 93, at 9

& n.11; Dkt. No. 103, Ex. A, at 31–36.)

         Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

the following preliminary constructions: “convert the outermost header structure of the packet(s)

from TCP to another type of header structure”; “convert the outermost header structure of the

packet(s) from a transport layer protocol header to another type of header structure”; and “convert

each packet’s outermost header structure from the different protocol header into another type of

header structure.”

         (1) The Parties’ Positions

         Plaintiff argues that “[t]here is no requirement that the header of interest for a particular

packet must be the ‘outermost’ header of the packet.” (Dkt. No. 89, at 17.)

         Defendants respond that “the ‘format’ of a packet is its outermost header structure.” (Dkt.

No. 93, at 11.) Defendants have cited disclosures in the specification as well as statements by the

patentee during reexamination of the ancestor ’163 Patent. (Id., at 11–12.)9




9
  Defendants have also cited Rule 30(b)(6) testimony by one of the named inventors (see Dkt. No. 93, Ex. 11, June 5,
2018 Balassanian dep. at 58:3–14; see also id., Ex. 22, May 31, 2012 Balassanian dep. at 298:19–22), but this
testimony does not significantly affect the Court’s analysis in these claim construction proceedings. Cf. Howmedica,
540 F.3d at 1346–47 (noting that inventor testimony is “limited by the fact that an inventor understands the invention
but may not understand the claims, which are typically drafted by the attorney prosecuting the patent application”).


                                                       - 24 -
       Plaintiff replies that “the claims use the terms ‘outermost header’ and ‘format’ separately,

and if the patentee wanted to limit converting a ‘format’ to converting the ‘outermost header,’ he

knew how to do so, as in claim 20 [of the ’683 Patent].” (Dkt. No. 96, at 8.)

       (2) Analysis

       Claim 1 of the ’683 Patent, for example, recites (emphasis added):

       1. A first apparatus for receiving data from a second apparatus, the first apparatus
       comprising:
              a processing unit; and
              a memory storing instructions executable by the processing unit to:
                      create, based on an identification of information in a
                          received packet of a message, a path that includes
                          one or more data structures that indicate a sequence
                          of routines for processing packets in the message;
                      store the created path; and
                      process subsequent packets in the message using the
                          sequence of routines indicated in the stored path,
                          wherein the sequence includes a routine that is used
                          to execute a Transmission Control Protocol (TCP) to
                          convert one or more packets having a TCP format
                          into a different format.

       Plaintiff has noted that dependent Claim 20 of the ’683 Patent recites “wherein the

particular routine is executable to convert packets by removing an outermost header of the

packets,” but Claim 20 does not depend from any of the claims here at issue. Further, as

Defendants have argued, Claim 20 is limited to removing an outermost header, as opposed to

perhaps merely modifying an outermost header. Plaintiff’s argument as to Claim 24 of the ’683

Patent similarly fails. Plaintiff has not shown how Claim 20 or Claim 24 purportedly demonstrates

that “format” is necessarily broader than the outermost header.

       During inter partes reexamination of the ’163 Patent, the patentee explained that the format

of a packet is defined by its header structure: “Whether a packet is an IP format is determined by

the structure of its header.” (Dkt. No. 93, Ex. 20, Comments to ACP, at 12.) The patentee



                                              - 25 -
reinforced this principle by asserting that “[t]he format of the IP packet is not changed unless the

actual structure of the header itself is changed from that shown in Figure 2 to a different type of

header (e.g., a TCP header).” (Id., at 24; see id., at 12 (Fig. 2).) The patents-in-suit resulted from

continuations of the ’163 Patent, and these statements as to the meaning of “format,” which is a

term used extensively in the specification that is common to all of these patents, are probative as

to the patents-in-suit. See, e.g., Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1372 (Fed. Cir.

2003).

         During inter partes reexamination of related United States Patent No. 7,711,857, the

patentee submitted an expert declaration opining that “only the structure of the outermost header

determines whether the packet is an IPv4 packet or whether it employs some other protocol.” (Id.,

Ex. 21, Ng Decl., at ¶ 6.) The ’857 Patent, like the patents-in-suit, resulted from continuations of

the ’163 Patent, and this statement as to the meaning of “format” is probative as to the patents-in-

suit. See Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1349–50 (Fed. Cir. 2004)

(considering statements by patentee during prosecution of related patent); see also SightSound

Techs., LLC v. Apple Inc., 809 F.3d 1307, 1316 (Fed. Cir. 2015).

         Also, although Defendants have not shown or asserted that Plaintiff’s positions in prior

litigation are binding here, it is nonetheless noteworthy that Plaintiff stated in F5 Networks II that

“[e]ach message packet can include different layers in different data formats” and, for example,

“software routines associated with an Ethernet protocol will process the packet first, as the

outermost layer of the packet is in an Ethernet format.” (Dkt. No. 93, Ex. 18, F5 Networks II, Dkt.

No. 43, Implicit’s Patent Local Rule 4-5 Opening Claim Construction Brief, at 4–5.) Plaintiff thus

evidently understood that the relevant “format” of a packet is determined by its outermost header.




                                                - 26 -
          Plaintiff has cited disclosure in the specification regarding advancing a reference past a

header:

          Although the conversion system has been described in terms of various
          embodiments, the invention is not limited to these embodiments. Modification
          within the spirit of the invention will be apparent to those skilled in the art. For
          example, a conversion routine may be used for routing a message and may perform
          no conversion of the message. Also, a reference to a single copy of the message
          can be passed to each conversion routine or demuxkey routine. These routines can
          advance the reference past the header information for the protocol so that the
          reference is positioned at the next header. After the demux process, the reference
          can be reset to point to the first header for processing by the conversion routines in
          sequence.

’683 Patent at 14:4–16. This disclosure of “advanc[ing] the reference past the header information

for the protocol so that the reference is positioned at the next header” suggests that a packet could

be handled in a manner that is at least somewhat independent of its outermost header.

          Yet, this disclosure relates to an operation that “may perform no conversion of the

message.” Id. Plaintiff has failed to demonstrate that anything in this disclosure is inconsistent

with the patentee’s understanding, as apparent in the above-discussed evidence, that the format of

a packet is determined by its outermost header. To whatever extent Plaintiff contends that the

terms “convert one or more packets having a TCP format into a different format,” “convert one or

more packets in a transport layer format into a different format,” and “convert packets of the

different format into another format” encompass merely moving a reference, the Court hereby

expressly rejects any such interpretation as lacking support in the record.

          For example, at least some of the prosecution history of the ’683 Patent, cited by

Defendants, implies that “converting” requires modifying headers:

          Assuming arguendo that Decasper’s plugins or flows correspond to the “sequence
          of routines” of claim 26 (which Applicant does not concede), Decasper does not
          teach or suggest that any of the plugins operates on “packets having a TCP format”
          let alone “convert[ing]” such packets “into a different format,” as recited in that



                                                  - 27 -
         claim. Rather, as discussed at length above, Decasper’s packet classification
         scheme relies on IP headers remaining with packets throughout the IP core.

(See Dkt. No. 93, Ex. 13, June 6, 2013 Preliminary Amendment, at 19 (emphasis added).)

         Likewise, to whatever extent Plaintiff continues to rely on dependent Claim 20 of the ’683

Patent (reciting “wherein the particular routine is executable to convert packets by removing an

outermost header of the packets”), Plaintiff has not demonstrated the applicability of claim

differentiation or any other relevant doctrine. See Wenger Mfg., Inc. v. Coating Mach. Sys., Inc.,

239 F.3d 1225, 1233 (Fed. Cir. 2001) (“Claim differentiation, while often argued to be controlling

when it does not apply, is clearly applicable when there is a dispute over whether a limitation found

in a dependent claim should be read into an independent claim, and that limitation is the only

meaningful difference between the two claims.”) (emphasis added). Plaintiff has not demonstrated

any inconsistency between Defendants’ proposed constructions and the recitals of “format” in

Claim 16 and “outermost header” in Claim 20.10

         Finally, Defendants have submitted an extrinsic technical treatise that is consistent with

their proposed constructions:

         Layer 3 decides which of the outgoing lines to use and passes the packets to layer 2.
         Layer 2 adds not only a header to each piece, but also a trailer, and gives the
         resulting unit to layer 1 for physical transmission. At the receiving machine the
         message moves upward, from layer to layer, with headers being stripped off as it
         progresses. None of the headers for layers below n are passed up to layer n.

(Dkt. No. 93, Ex. 23, Andrew S. Tanenbaum, Computer Networks 20 (3d ed. 1996).)

         The Court therefore hereby construes the disputed terms as set forth in the following chart:


10
  Plaintiff argues that the Court in Huawei necessarily found that Claim 16 of the ’683 Patent encompasses moving a
reference. (Dkt. No. 96, at 8.) This argument fails. Huawei found that the limitation of “convert packets by removing
an outermost header of the packets” in Claim 20 “involves modifying the packets rather than merely moving a
reference” because Claim 16, from which Claim 20 depends, recites “convert packets from an input format to an
output format.” Huawei at 26. In other words, the Huawei analysis did not rely on claim differentiation, as Plaintiff
has suggested here. (Dkt. No. 96, at 8.) Rather, Huawei read Claim 20 in light of the limitations recited in Claim 16
because Claim 20, as a dependent claim, includes all of the limitations of Claim 16. See Huawei at 26.


                                                       - 28 -
                   Term                                      Construction

 “convert one or more packets having a TCP “convert the outermost header structure of
 format into a different format”               the packet(s) from TCP to another type of
 (’683 Patent, Cl. 1; ’790 Patent, Cls. 1, 15) header structure”

 “convert one of the packets of the message
 into a different format”
 (’790 Patent, Cl. 8)

 “convert one or more packets in a transport “convert the outermost header structure of
 layer format into a different format”       the packet(s) from a transport layer
 (’683 Patent, Cl. 10)                       protocol header to another type of header
                                             structure”

 “convert packets of the different format “convert each packet’s outermost header
 into another format”                     structure from the different protocol header
 (’683 Patent, Cl. 2; ’790 Patent, Cl. 3) into another type of header structure”


G. “execute a Transmission Control Protocol (TCP)” and Related Terms


                    “execute a Transmission Control Protocol (TCP)”
                      (’683 Patent, Claim 1; ’790 Patent, Claim 1, 15)

             “executable to perform a Transmission Control Protocol (TCP)”
                                  (’790 Patent, Claim 8)

 Plaintiff’s Proposed Construction            Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “operate on one or more packets whose
 necessary.                                  outermost header is a TCP header at the
                                             endpoint of a connection”




                                          - 29 -
                                   “execute a second, different protocol”
                                 (’683 Patent, Claim 2; ‘790 Patent, Claim 3)

                                     “execute a third, different protocol”
                                            (’683 Patent, Claim 2)

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “operate on packets whose outermost header is
 necessary.                                  a [second/third], different protocol header”


      “execute a Transmission Control Protocol (TCP) to process packets having a TCP
                                         format”
                                (’104 Patent, Claims 1, 16)

     “execute TCP to process at least one of the subsequent packets having a TCP format”
                                    (’104 Patent, Claim 10)

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “operate on one or more packets whose
 necessary.                                  outermost header is a TCP header at the
                                             endpoint of a connection”11


      “execute a second protocol to process packets having a format other than the TCP
            format, wherein the second protocol is an application-level protocol”
                                     (’104 Patent, Claim 3)

 Plaintiff’s Proposed Construction                            Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “operate on packets whose outermost header is
 necessary.                                  an application-level protocol”12


11
   Defendants previously proposed: “‘operate on [packets/at least one of the subsequent packets] whose outermost
header is a TCP header at the endpoint of a connection to implement at least the minimum requirements of TCP as
specified in RFC 793 at pp.44-50 (including the Open (causes a connection to be established), Send (causes data in a
specified buffer to be sent on an indicated connection), Receive (allocates a receiving buffer associated with a specified
connection), Close (causes a connection specified to be closed), and Abort (causes all pending send and received
commands to be aborted) commands received from a user program)’ / Alternatively, Indefinite.” (Dkt. No. 85, Ex. B,
at p. 26 of 35.)
12
  Defendants previously proposed: “‘operate on packets whose outermost header is an application-level protocol to
perform the minimum requirements of the application-level protocol as specified in the RFC defining the application-
level protocol’ / Alternatively, Indefinite.” (Dkt. No. 85, Ex. B, at pp. 26–27 of 35.)


                                                         - 30 -
      “another session associated with a different protocol that is executed, wherein the
                   different protocol corresponds to the different format”
                                   (’683 Patent, Claim 10)

 Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

 Plain and ordinary meaning. No construction “operate on packets whose outermost header is
 necessary.                                  a protocol different from the transport layer
                                             protocol”13


(Dkt. No. 85, Ex. A, at 6–7 & 10–12; id., Ex. B, at pp. 14–19 & 26–27 of 35; Dkt. No. 89, at 16 &

n.4; Dkt. No. 93, at 15 & 22; Dkt. No. 103, Ex. A, at 23–31.)

        Shortly before the start of the April 11, 2019 hearing, the Court provided the parties with

preliminary constructions as set forth in the following chart:

                        Term                                        Preliminary Construction

 G.(1a) “execute a Transmission Control                 “operate on one or more packets whose
 Protocol (TCP)”                                        outermost header is a TCP header”
 (’683 Pat., Cl. 1; ’790 Pat., Cl. 1, 15)


 G.(1b) “executable to perform a                        “operable on one or more packets whose
 Transmission Control Protocol (TCP)”                   outermost header is a TCP header”
 (’790 Pat., Cl. 8)

 G.(2) “execute a second, different protocol”           “operate on packets whose outermost header
 (’683 Pat., Cl. 2; ‘790 Pat., Cl. 3)                   is a [second/third], different protocol header”

 “execute a third, different protocol”
 (’683 Pat., Cl. 2)




13
   Defendants previously proposed: “‘operate on packets whose outermost header is a protocol different from the
transport layer protocol to perform the minimum requirements of the different protocol as specified in the RFC
defining the different protocol’ / Alternatively, Indefinite.” (Dkt. No. 85, Ex. B, at p. 27 of 35.)


                                                    - 31 -
 G.(3) “execute a Transmission Control                     “operate on one or more packets whose
 Protocol (TCP) to process packets having a                outermost header is a TCP header”
 TCP format”
 (’104 Pat., Cls. 1, 16)

 “execute TCP to process at least one of the
 subsequent packets having a TCP format”
 (’104 Pat., Cl. 10)

 G.(4) “execute a second protocol to process               “execute a second protocol to operate on
 packets having a format other than the TCP                packets whose outermost header is other than
 format, wherein the second protocol is an                 a TCP header, wherein the second protocol is
 application-level protocol”                               an application-level protocol”
 (’104 Pat., Cl. 3)

 G.(5) “another session associated with a                  Plain meaning
 different protocol that is executed, wherein
 the different protocol corresponds to the
 different format”
 (’683 Pat., Cl. 10)


         (1) The Parties’ Positions

         Plaintiff argues that “a protocol typically refers to a set of rules or procedures for

transmitting data between electronic devices, and that protocol may or may not be standardized in

an RFC,” and Plaintiff argues that the Court properly rejected arguments regarding “endpoint of a

connection” in Huawei. (Dkt. No. 89, at 19 & 23.)

         Defendants respond that “the overwhelming weight of the intrinsic and extrinsic evidence

points to the same conclusion that these two concepts—outermost header being a TCP header and

operation occurring at the endpoint of a connection—are precisely what it means to ‘execute a

TCP.’” (Dkt. No. 93, at 16.)14



14
  Defendants have also cited Rule 30(b)(6) testimony by one of the named inventors (see Dkt. No. 93, Ex. 11, June
5, 2018 Balassanian dep. at 162:11–164:1), but this testimony does not significantly affect the Court’s analysis in
these claim construction proceedings. Cf. Howmedica, 540 F.3d at 1346–47 (noting that inventor testimony is “limited
by the fact that an inventor understands the invention but may not understand the claims, which are typically drafted
by the attorney prosecuting the patent application”).

                                                       - 32 -
       Plaintiff replies that “[i]t is undisputed that the term ‘endpoint’ does not appear in the

Patents,” and “while a TCP connection may be between endpoints, the functionality of executing

TCP to convert packets having a TCP format into a different format can happen at any device

through which packets of the connection flow—not only the endpoints.” (Dkt. No. 96, at 10.)

       (2) Analysis

       Claim 1 of the ’683 Patent, for example, recites (emphasis added):

       1. A first apparatus for receiving data from a second apparatus, the first apparatus
       comprising:
              a processing unit; and
              a memory storing instructions executable by the processing unit to:
                      create, based on an identification of information in a
                          received packet of a message, a path that includes
                          one or more data structures that indicate a sequence
                          of routines for processing packets in the message;
                      store the created path; and
                      process subsequent packets in the message using the
                          sequence of routines indicated in the stored path,
                          wherein the sequence includes a routine that is used
                          to execute a Transmission Control Protocol (TCP) to
                          convert one or more packets having a TCP format
                          into a different format.

       First, the dispute as to Defendants’ proposals that the “outermost header is a TCP header”

presents substantially the same dispute that the parties have presented as to the terms “convert one

or more packets having a TCP format into a different format,” “convert one or more packets in a

transport layer format into a different format,” and “convert packets of the different format into

another format,” which are addressed above. As further support for the present disputed terms,

Defendants also note the patentee’s statements during prosecution of the ’683 Patent. (See Dkt.




                                               - 33 -
No. 93, Ex. 13, June 6, 2013 Preliminary Amendment, at 19 n.4 (“executes the TCP protocol (i.e.,

operates on a packet whose outermost header is a TCP header)”).)15

         Second, Defendants have failed to persuasively support their proposal of referring to an

“endpoint of a connection.” The parties agree that “Transmission Control Protocol” (“TCP”) is a

standard protocol for network communications. See Vizio, Inc. v. Int’l Trade Comm’n, 605 F.3d

1330, 1336–37 (Fed. Cir. 2010) (construing claims in light of the MPEG-2 digital television

standard).     Also, Defendants have submitted that the Background section of the specification

frames the claimed invention in the context of “when data is generated on one computer system

and is transmitted to another computer system to be displayed . . . .” ’683 Patent at 1:27–29.

         Yet, no “endpoint” limitation is recited or implied in the claim language, no disclosure in

this regard appears in the specification, and Defendants have not demonstrated that Transmission

Control Protocol (TCP) is relevant only at endpoints of a connection. Even the portions of the

TCP standard cited by Defendants do not persuasively support Defendants’ proposal of limiting

the disputed terms to endpoints. (See Dkt. No. 93, Ex. 24, RFC 793, Transmission Control

Protocol at § 1 (“The Transmission Control Protocol (TCP) is intended for use as a highly reliable

host-to-host protocol between hosts16 in packet-switched computer communication networks, and

in interconnected systems of such networks.”) (emphasis added); see also id., Ex. 23, Andrew S.

Tanenbaum, Computer Networks 521 (3d ed. 1996) (“TCP (Transmission Control Protocol) was




15
  Defendants have not shown, however, how their arguments in this regard are applicable to the final disputed term,
namely “another session associated with a different protocol that is executed, wherein the different protocol
corresponds to the different format” (’683 Patent, Claim 10). At the April 11, 2019 hearing, Defendants withdrew
their proposed construction for this term. As set forth below, the Court construes this term to have its plain meaning.
16
  (See id., at p. 80 (defining “host” as: “A computer. In particular a source or destination of messages from the point
of view of the communication network.”).)


                                                        - 34 -
specifically designed to provide a reliable end-to-end byte stream over an unreliable

internetwork.”) (emphasis added).)

       Defendants have emphasized a statement by the patentee during prosecution of the ’683

Patent that “it is well known that the Transmission Control Protocol (TCP) is implemented at the

endpoints of a connection.” (Dkt. No. 93, Ex. 13, June 6, 2013 Preliminary Amendment, at 19

n.4; see id., at 19; see also id., at 14 n.3 (“Decasper’s EISR [(Extended Integrated Services Router)]

architecture is not focused on communication ‘end-systems’ that implement protocols such as

TCP.”).) Also, during inter partes reexamination of the ancestor ’163 Patent, the patentee stated

that “the ’163 Patent technology functions at the end-point level.” (Id., Ex. 20, Comments to ACP,

at 12.) These statements that TCP is implemented at endpoints, however, do not preclude TCP

from functioning elsewhere. On balance, no relevant disclaimer is apparent as to the disputed

terms, and to whatever extent an endpoint of a connection is necessitated by a particular limitation

in a particular claim by virtue of using TCP, Defendants’ proposal of “endpoint of a connection”

is unnecessary.

       The Court therefore hereby construes the disputed terms as set forth in the following chart:

                      Term                                           Construction

 “execute a Transmission Control Protocol “operate on one or more packets whose
 (TCP)”                                       outermost header is a TCP header”
 (’683 Patent, Cl. 1; ’790 Patent, Cl. 1, 15)

 “executable to perform a Transmission “operable on one or more packets whose
 Control Protocol (TCP)”               outermost header is a TCP header”
 (’790 Patent, Cl. 8)

 “execute a second, different protocol”             “operate on packets whose outermost
 (’683 Patent, Cl. 2; ’790 Patent, Cl. 3)           header is a [second/third], different protocol
                                                    header”
 “execute a third, different protocol”
 (’683 Patent, Cl. 2)


                                                - 35 -
 “execute a Transmission Control Protocol “operate on one or more packets whose
 (TCP) to process packets having a TCP outermost header is a TCP header”
 format”
 (’104 Patent, Cls. 1, 16)

 “execute TCP to process at least one of the
 subsequent packets having a TCP format”
 (’104 Patent, Cl. 10)

 “execute a second protocol to process             “execute a second protocol to operate on
 packets having a format other than the TCP        packets whose outermost header is other
 format, wherein the second protocol is an         than a TCP header, wherein the second
 application-level protocol”                       protocol is an application-level protocol”
 (’104 Patent, Cl. 3)

 “another session associated with a different Plain meaning
 protocol that is executed, wherein the
 different protocol corresponds to the
 different format”
 (’683 Patent, Cl. 10)


V. CONCLUSION

        The Court adopts the constructions set forth in this opinion for the disputed terms of the
 .
patents-in-suit, and in reaching conclusions the Court has considered extrinsic evidence. The

Court’s constructions thus include subsidiary findings of fact based upon the extrinsic evidence

presented by the parties in these claim construction proceedings. See Teva, 135 S. Ct. at 841.

       The parties are ordered that they may not refer, directly or indirectly, to each other’s claim

construction positions in the presence of the jury. Likewise, the parties are ordered to refrain from

mentioning any portion of this opinion, other than the actual definitions adopted by the Court, in

the presence of the jury. Any reference to claim construction proceedings is limited to informing

the jury of the definitions adopted by the Court.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 15th day of April, 2019.




                                                      ____________________________________
                                               - 36 - ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE
